Opinion by
Judge Lindsay :
This court has never held that a commissioner’s sale would not be set aside when the price bid was so grossly inadequate as to imply bad faith, or to indicate plain and palpable oppression.
We have here property which, less than three years ago, sold for three thousand dollars, now claimed under a bid of one hundred dollars. Such a claim is clearly unconscientious on its face, and it cannot be upheld without the most outrageous oppression. Besides, *335such a sacrifice of property of itself implies fraud, and for that reason the sale may be set aside. Stump v. Martin, 9 Bush 285.

B. Lawless, Sr., A. Duvall, for appellants.


J. W. Jones, R. Rodes, for appellee.

Judgment reversed and the cause remanded with instructions to set aside the sale, at the costs of the appellants.